DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Fig. 1 illustration is believed to incorrectly illustrate details relating to, while albeit unidentified, the control unit. While the Examiner has redlined Fig. 1 as to the informalities (see attached), the informalities include:
text reciting “diagnostic data” has a line association to the rectangle/box – it is believe the line association should be to “54” (which, per ¶ 0040 of the present published Specification is identified as “diagnostic data”)
rectangle box is identified as “54” – it is believe the identification should be “60” (which, per ¶ 0045 of the present published Specification is identified as “control unit”)
at least for drawing consistency with other rectangles/boxes, the said rectangle/box should include text identifying it as “control unit”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Appropriate correction is required.

Claim Objections

Claim 20 objected to because of the following informalities: the following terms/phrases are found in the claim: “CAN bus,” “PSI5 interface,” and “LIN bus”. While the claims do not clearly identify or spell out the (apparent) abbreviations/acronyms/initialisms, the Examiner finds recited in the present published Specification:
CAN (Controller Area Network) bus (¶ 0006)
PSI5 (Peripheral Sensor Interface 5) interface (¶ 0019)
LIN (Local Interconnect Network) bus (¶ 0006)

Therefore, for the purposes of examination, while terms/phrases will be interpreted as recited above, abbreviations/acronyms/initialisms should be clearly identified and spelled out in at least their first occurrence in each independent claims.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation unit configured to …” and “a communication unit configured to” in claims 12 - 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 21, and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Publication DE102015109155 to LILL et al. (hereinafter “LILL”). The rejection relies on both DE102015109155 and a translation of said reference (see PTO-892). This type of multiple reference anticipation rejection is permitted see MPEP 2131.01. Paragraph citations in the Office Action are with respect to the translation.

Regarding Claim 12 (New), LILL discloses a sensor, comprising: 
at least one transducer configured to emit signals and to receive reflected echo signals, the transducer being configured to output an analog measuring signal; an analog-to-digital converter configured to convert the analog measuring signal into a digital measuring signal; an evaluation unit configured to evaluate the digital measuring signal; and a communication unit configured to transmit a measuring result, produced by the evaluation unit, via a digital communication interface (the converter is an ultrasonic sensor or an ultrasonic converter. … ultrasonic sensors work according to the echo propagation time method or the sonar principle. The ultrasonic sensor emits a transmission signal in the form of an ultrasonic signal, which is reflected on an object in the vicinity of the motor vehicle. The reflected transmission signal returns to the ultrasonic sensor as an echo. The ultrasonic sensor receives the echo and compares the amplitude of the echo to a predetermined threshold curve. If this comparison shows that the amplitude of the echo is greater than a threshold value, then information is transmitted from the ultrasonic sensor to the control device. [¶ 0002] … When the ultrasonic sensor is in measurement mode, it can first emit an ultrasonic signal and then receive reflected ultrasonic signals. A comparison with a threshold value curve or with a predetermined threshold value can be carried out here. If the measurement signal exceeds a predetermined threshold value, it can be assumed that it is an echo of the ultrasonic signal that was reflected by an object. By comparing the measurement signal with the threshold value, a digital signal is provided, as it were, which describes whether one or more echoes occur and when these echoes occur. The measurement signal can also describe the transit time between the transmission of the ultrasonic signal and the reception of at least one echo. This digital signal, which describes the measurement signals, can then be transmitted from the converter to the control device in quasi real time in the first communication mode. [¶ 0018]. The Examiner notes that: 1) the reflected echo is not necessarily interpreted as the reflection of the signal as emitted from the sensor (i.e., the echo may be a reflected signal from any transmission source); and 2) the sensor receiving reflected transmission signals, processing the signals, then transmitting a digital signal is interpreted as an analog to digital conversion.),
the communication unit being configured to 
receive a request for diagnostic data via the digital communication interface, and also being configured to switch the sensor to diagnostic operation and to transmit requested diagnostic data via the digital communication interface, wherein the communication unit is configured to communicate with at least two different data rates via the digital communication interface, a data rate used for transmitting the diagnostic data being higher than a data rate for transmitting the measuring result during normal operation of the sensor (A method according to the invention is used for communication between a transducer, in particular an ultrasonic sensor, and a control device in a motor vehicle. In this case, data is transmitted between the converter and the control device via a data line. The converter and the control device for transmitting the data are operated either in a first communication mode or in a second communication mode, with the data being transmitted in the first communication mode as a predetermined pulse sequence with pulses of different pulse durations via the data line and with the data being transmitted in the second communication mode serially transmitted as a bit sequence via the data line. [¶ 0010] … During operation of the driver assistance system 2, both the control device 3 and the converter 4 are initially operated in the first communication mode. This is explained in connection with FIG. Different signals 23, 24 and 25 are shown here as a function of time t. The control device 3 as the master sends a request signal to the converter 4 for a period of time t1. The signals 23 and 24 show respective pulse sequences 26 with pulses that are provided by the low signals and that have different pulse durations. The converter 4 receives these request signals. After that, the converter 4 can be switched to the measuring mode and carry out corresponding measurements. The converter 4 can then, for example, transmit the data with the measurement signals to the control device 3 during a period of time t2. Further data can also be transmitted from the control device 3 to the converter 4 during the period of time t2. [¶ 0043] … If the control device 3 and the converter 4 are to be switched to the second communication mode, a corresponding control signal is transmitted to the converter 4 by means of the control device 3 . This is shown here using signal 25 . A control signal is transmitted to the converter 4 by the control device 3 . The control signal includes a pulse 27 whose pulse duration exceeds a predetermined minimum time T. After receiving the control signal, both the control device 3 and the converter 4 are switched to the second communication mode. In this case, the data are transmitted as bit sequences 28, which can comprise 8 bits, for example. This is particularly suitable when operating parameters for settings of the converter 4 are transmitted from the control device 3 to the converter 4 . Status queries can also be carried out in the second communication mode, in which current operating settings are transmitted from the converter 4 to the control device 3 . After the data has been transmitted as a bit sequence 28 in the second communication mode, the control device 3 and the converter 4 can be switched back to the first communication mode. [¶ 0044]. The Examiner notes that the data rate in the second communication mode (e.g., bit sequences 28) is interpreted as being higher than in the first communication mode (e.g., pulse sequences 26)). 

Regarding Claim 21 (New), LILL discloses the sensor as recited in claim 12.
LILL further discloses:
wherein the sensor is 
an ultrasonic sensor or 
radar sensor.

(a method for communication between a transducer, in particular an ultrasonic sensor, and a control device in a motor vehicle, in which data is transmitted between the transducer and the control device via a data line. [¶ 0001])

Regarding Claim 22, the features of Claim 22 are essentially the same as Claim 12 with a LILL further disclosing “a system, comprising: a control unit; and at least one sensor, the control unit and the at least one sensor being connected to each other via a digital communication interface, … wherein the control unit is configured to request and to evaluate the diagnostic data from the at least one sensor (topology in which the ultrasonic sensors are each connected to the control device via a separate data line. This means that each ultrasonic sensor in the motor vehicle is connected to the control device via its own data line, and the communication between the control device and the respective ultrasonic sensors takes place via the individual data lines. With such a topology, communication takes place according to the master-slave principle, with the control device being the master, while the ultrasonic sensors are the slaves. In this case, only the master may start communication and the slave may only reply within a certain time interval after the start of communication. [¶ 0003]) performing of Claim 12 above. Therefore, Claim 22 is rejected on the same grounds and motivation as Claim 12.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of U.S. Patent Publication 2004/0074295 to MICHALSKI et al. (hereinafter “MICHALSKI”).

Regarding Claim 13 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor MICHALSKI teaches:
wherein the diagnostic data includes 
the digital measuring signal, and/or 
an envelope curve of the digital measuring signal, and/or 
an IQ demodulation of the digital measuring signal.

(The invention concerns a device (1) for measuring and/or monitoring a process parameter, with a sensor (2), an intermittently working measurement circuit (3), which has at least one energy storer unit (16), wherein the measurement circuit (3) or individual components of the measurement circuit (3) are activated for a predetermined time span, the so-called active phase, and with a control center (14), wherein the measurement circuit (3) and the control center (14) are connected with one another over a two-wire line (12, 13) and wherein a control-/evaluation-unit (4) is provided, which activates the measurement circuit (3) at the earliest, when the energy in the energy storer unit (16) has reached a predetermined level. [Abstract] … FIG. 1 shows a block diagram of one embodiment of the device 1 of the invention. A fill material 11 is stored in the container 8. A fill level measurement apparatus 1 serves for determining the fill level L. Apparatus 1 is mounted in an opening 10 in the lid 9 of the container 8. Transmission signals, especially microwave pulses, produced in the signal production-/transmission-unit 5 are radiated from antenna 17 in the direction of the surface of the fill material 11. The measurement signals are reflected as so-called useful, or true, echo signals at the surface of the fill material 11. These echo signals are received in the receiver unit 6 and, if necessary, transformed to the intermediate frequency. In particular, as already explained above, the time expanded digital envelope curve is formed, which describes the amplitude values of the echo signals as a function of the travel time between antenna 17 and the surface of the fill material 11. [¶ 0026])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of MICHALSKI for advantage to a transformation to the intermediate frequency is principally that relatively slow and consequently cost-favorable electronic components can be used for the signal registering and/or signal evaluation. (MICHALSKI ¶ 0015)

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of U.S. Patent Publication 2007/0070814 to FRODYMA et al. (hereinafter “FRODYMA”).

Regarding Claim 14 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor FRODYMA teaches:
wherein the digital measuring signal is processed by the evaluation unit with a digital filter, the diagnostic data including a filtered digital measuring signal (Overall, the common transmit/receive control signal 122 can also include receive control values including at least one of: a receive amplifier gain control value (e.g., gain and time varying gain (TVG) rate and slope) (to control the TVG preamp 130), transducer receive linearization values, a receive signal sampling value (e.g., sampling rate, number of bits, output rate) (to control the A/D converter 134, data formatting processor 146, and time slot assignment processor 148), receive digital filter coefficient values (to control the digital filter 136), a receive demodulator value (to control the demodulators 22a-22N, FIG. 1)), receive beamforming values (e.g., relative time delay values, relative amplitude scaling values, relative phase shift values) (to control the beamformer 26, FIG. 1), test tone values and test tone control values (to control a test/training target data generator 154), test target values and test target control values (to control the test signal generator 150), or self diagnostic control values. [¶ 0091])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of FRODYMA for advantage where receivers … can receive a … signal … amplify, filter, and generate digital time samples of the receive signal and can provide the digital time samples via a communication link 164a to the input/output processor 166.(FRODYMA: ¶ 0093)

Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of U.S. Patent Publication 2018/0017672 to WARKE et al. (hereinafter “WARKE”).

Regarding Claim 15 (New), LILL discloses the sensor as recited in claim 12.
While LILL discloses transmitting diagnostic data (The converter and the control device for transmitting the data are operated either in a first communication mode or in a second communication mode, with the data being transmitted in the first communication mode as a predetermined pulse sequence with pulses of different pulse durations via the data line and with the data being transmitted in the second communication mode serially transmitted as a bit sequence via the data line. [¶ 0010]), LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor WARKE teaches:
wherein the evaluation unit is configured to correlate the digital measuring signal with a reference signal, a correlated signal being generated, and the diagnostic data including data which is selected from: 
the reference signal, 
an amplitude of the correlated signal, or 
a measure for agreement of phases between the reference signal and the digital measuring signal, or 
including a combination of at least two of i - iii.

(Examples disclosed herein determine a distance to a target using coarse and fine delay estimation based on a narrowband transmit signal. An example method includes a transducer to receive a reference signal and a reflected signal, the reflected signal being the reference signal after being reflected of a target. Such an apparatus further includes a filter to generate a band-pass reference signal and a band-pass reflected signal by filtering (A) reference signal samples associated with the reference signal and (B) reflected signal samples associated with the reflected signal. Such an apparatus further includes a correlator to generate a first correlation by correlating the band-pass reference signal with the band-pass reflected signal and a second correlation by correlating the reference signal samples with the reflected signal samples. Such an apparatus further includes a delay estimator to determine a distance to the target based on the first correlation and the second correlation and output a signal including the distance to the target. [¶ 0003] … As used herein, a “reference signal” is defined as the signal transmitted by a transmission transducer after being received by a receiver transducer and “reflected signal” is defined as the transmitted signal after being reflected off of the object and received by a receiver transducer. Although the reference signal and the reflected signal are based on the same transmitted signal, the reference signal is measured at transmission and the reflected signal is measured after reflection and return. Thus, the reflected signal has to travel a much farther distance and may be subject to additional noise and may be oscillating with a different phase and/or may have a different amplitude than the reference signal. As used herein, a time delay is herein defined as the time of flight of a reflected signal. As used herein, low-pass filtered signals are used interchangeably with low-pass signals and band-pass filtered signals are used interchangeably with band-pass signals. [¶ 0020]. The Examiner notes it is unclear what the reference signal is or how it is distinguished from other data, where it may originate, or where it may be stored (no reference signal is identified in any Figure/illustration) - or what element within the evaluation unit performs the correlation (see e.g., ¶¶ 0024 and 0025 of the present published Specification.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of WARKE for advantage that alleviate … problems associated with such conventional techniques by using a coarse correlation of the low-pass reference signal and the low-pass reflected signal to determine an accurate estimation range and a band-pass fine correlation of the band-pass reference signal and the reflected signal to determine a precise estimation within the accurate estimation range. (WARKE: ¶ 0065)

Regarding Claim 16 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor FRODYMA teaches:
wherein the evaluation unit is configured to recognize local maxima 
in the digital measuring signal, 
in a correlated signal, or 
in a filtered digital measuring signal, 

the diagnostic data including parameters concerning the recognized maxima (implementing a ranging system includes band-pass filtering a received reflected signal and converting the received reflected band-pass filtered signal into band-pass filtered reflected samples. The band-pass filtered reflected samples are compared (e.g., correlated) to band-pass filtered transmitted reference signal samples to determine when the received reflected signal samples match the transmitted reference signal samples based on a peak intensity value of the correlation. The peak value corresponds to a time sample identifying the time of flight of the reflected signal. The time of flight of the reflected signal corresponds to the distance of the target. [¶ 0017])

Motivation to combine the teaching of LILL with that of WARKE given in Claim 15 above.

Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of U.S. Patent Publication 2014/0005881 to HARDESTY.

Regarding Claim 17 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HARDESTY teaches:
wherein the diagnostic data includes sensor parameters (Automotive control systems and vehicle sensor systems are employed to sense various environmental and performance related operational conditions in and around the vehicle as well as for providing feedback data from the many actuators, controls and sensors of the vehicle. [¶ 0002] … External CPU or signal processor 301 is configured to communicate with display 210, keypad/keyboard 220, memory 230, and the vehicle computer, to input, store, retrieve, output and display all data, test results, diagnoses, hints, sensor parameters, manufacturers vehicle make, model and year of vehicle and associated sensor settings, etc. [¶ 0045])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of HARDESTY for advantage to accommodate improved efficiency, lower cost, ease of use and system simplicity goals, there is a need for an automotive diagnostic system that incorporates sensor simulation and sensor failure detection and prediction functions as well as other associated system detection and diagnostic capabilities in an automotive diagnostic system. (HARDESTY: ¶ 0007)

Regarding Claim 18 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HARDESTY teaches:
wherein the communication unit is configured to receive configuration data and to configure sensor parameters as a function of the configuration data the automotive diagnostic system is configured and operable to receive one or more initial parametric inputs associated with the selected sensor provided by the sensor or automotive manufacturer. [¶ 0014] … the automotive diagnostic system is configured and operable to digitally and wirelessly communicate with one or more or a combination of wireless accessory modules, an RF transceiver, a router, a diagnostic scanner, a remote display, an alarm, an OBD2 compatible connector, an OBD2 compatible cable, and a sensor. [¶ 0015] … the automotive diagnostic system 200/250 is configured and operable to receive one or more initial parametric inputs associated with the selected sensor 130 provided by the sensor or automotive manufacturer. [¶ 0069])

Motivation to combine the teaching of LILL with that of HARDESTY given in Claim 17 above.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of FRODYMA and U.S. Patent Publication 2015/0260841 to KUO et al. (hereinafter “KUO”).

Regarding Claim 19 (New), the combination of LILL and FRODYMA teaches the sensor as recited in claim 14.
While the combination of LILL and FRODYMA does not explicitly teach, or is not relied on to teach, in the same field of endeavor KUO teaches:
wherein the communication unit is configured to receive configuration data and to configure sensor parameters as a function of the configuration data, and 
wherein the sensor parameters are selected from: 
an amplification curve, 
a threshold-value curve, 
a transmit frequency, 
a transmit waveform, 
a sample rate of the analog-to-digital converter, 
a sample rate of the digital-to-analog converter, or 
parameters of the digital filter, or 
a combination of at least two of i - vii.

 (the sensor 102 is configured to emit frequency-modulated continuous waveform (FMCW) signals toward the reverse plane of the installation plane P and receive reflected signals of the FMCW signals, so as to detect information such as distances R, relative speeds V, angles .theta., etc., of targets in relation to the sensor 102 within a specified range AR in relation to the vehicle 12. [P 0020])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of KUO for advantage of a sensor, disposed on an installation plane of the vehicle, configured to emit a plurality of frequency-modulated continuous waveform (FMCW) signals toward a reverse plane of the installation plane and receiving reflected signals of the plurality of FMCW signals, to detect information of a plurality of targets within a specified range corresponding to the vehicle. (KUO: ¶ 0010)

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over LILL in view of FRODYMA and U.S. Patent Publication 2018/0219878 to HIRSHBERG et al. (hereinafter “HIRSHBERG”).

Regarding Claim 20 (New), LILL discloses the sensor as recited in claim 12.
While LILL does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor HIRSHBERG teaches:
wherein the digital communication interface is implemented as 
CAN bus, 
a PSI5 interface, 
a current-modulated point-to-point connection, or 
a LIN bus.

(FIG. 2 is a block diagram of an embodiment of a communication environment 200 of the vehicle 100 … The communication system 200 may include one or more vehicle driving vehicle sensors and systems 204, sensor processors 240, sensor data memory 244, vehicle control system 248, communications subsystem 250, control data 264, computing devices 268, display devices 272, and other components 274 that may be associated with a vehicle 100. [¶ 0022] … The driving vehicle sensors and systems 204 may include at least one navigation 208 (e.g., global positioning system (GPS), etc.), orientation 212, odometry 216, LIDAR 220, RADAR 224, ultrasonic 228, camera 232, infrared (IR) 236, and/or other sensor or system 238. [¶ 0023] … the RADAR sensors 224 may determine a distance, position, and/or movement vector (e.g., angle, speed, etc.) associated with a target over time. [¶ 0028] … the ultrasonic sensors 228 may determine a distance, position, and/or movement vector (e.g., angle, speed, etc.) associated with a target over time. The ultrasonic sensors 228 may include an ultrasonic transmitter and receiver, or transceiver, configured to generate and emit ultrasound waves and interpret returned echoes of those waves. [¶ 0029] … the one or more components of the vehicle 100 (e.g., the driving vehicle sensors 204, vehicle control system 248, display devices 272, etc.) may communicate across the communication network 252 to one or more entities 256A-N via a communications subsystem 250 of the vehicle 100. [¶ 0036] … the communications subsystem 350 can include one or more communications links (that can be wired or wireless) and/or communications busses (managed by the bus manager 474), including one or more of CANbus, OBD-II, ARCINC 429, Byteflight, CAN (Controller Area Network), D2B (Domestic Digital Bus), FlexRay, DC-BUS, IDB-1394, IEBus, I2C, ISO 9141-1/-2, J1708, J1587, J1850, J1939, ISO 11783, Keyword Protocol 2000, LIN (Local Interconnect Network), MOST (Media Oriented Systems Transport), Multifunction Vehicle Bus, SMARTwireX, SPI, VAN (Vehicle Area Network), and the like or in general any communications protocol and/or standard(s). [¶ 0047])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LILL with that of HIRSHBERG for advantage of vehicle sensors and systems [that] may be selected and/or configured to suit a level of operation associated with the vehicle 100. Among other things, the number of sensors used in a system may be altered to increase or decrease information available to a vehicle control system (e.g., affecting control capabilities of the vehicle 100). (HIRSHBERG: ¶ 0017)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644